In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-15-00153-CR
                                  ________________________

                                WILLIAM FLOYD, APPELLANT

                                                   V.

                              THE STATE OF TEXAS, APPELLEE



                              On Appeal from County Court at Law
                                      Hays County, Texas1
                 Trial Court No. 14-0164CR; Honorable David Glickler, Presiding


                                            April 16, 2015

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        Appellant, William Floyd, filed a notice of appeal from the trial court’s written

order denying his motion to suppress. We dismiss this purported appeal for want of

jurisdiction.

        1
          Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by
the Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001
(West 2005). We are unaware of any conflict between precedent of the Third Court of Appeals and that
of this Court on any relevant issue. TEX. R. APP. P. 41.3.
       On March 6, 2015, Appellant filed Defendant’s Notice of Appeal purporting to

appeal the trial court’s “Order denying Defendant’s Motion to Suppress” signed

February 24, 2015. Pursuant to an inquiry by the Clerk of this Court, we know that

following entry of that order, further proceedings in the trial court ceased with no

judgment having been entered.


       The State is entitled to pursue an interlocutory appeal from the granting of a

motion to suppress. TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5) (West Supp. 2014).

However, there is no comparable statute or rule that allows a defendant to appeal an

interlocutory order denying a motion to suppress. See Dahlem v. State, 322 S.W.3d
685, 690-91 (Tex. App.—Fort Worth 2010, pet. ref’d) (holding that an order denying a

motion to suppress is not an “appealable order” for purposes of a defendant’s right of

appeal pursuant to article 44.02 of the Texas Code of Criminal Procedure);2 Jenkins v.

State, No. 03-13-00632-CR, 2013 Tex. App. LEXIS 13288 (Tex. App.—Austin Oct. 25,

2013, no pet.) (mem. op., not designated for publication) (finding no right of appeal from

an interlocutory order denying a pretrial motion to suppress).


       There being no final judgment of guilt or other appealable order, this appeal is

dismissed for want of jurisdiction.


                                                    Per Curiam


Do not publish.




       2
         The State’s right to appeal from an interlocutory order granting a motion to suppress is
governed by a different statute and different rules. See TEX. CODE CRIM. PROC. art. 44.01(a)(5).

                                               2